Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendments
	This action is in response to communication filed on 3/12/2021.  
	Claims 1-3, 5-8, 12-13 are amended.
	Claims 14-16 are new.
Claims 1-16 are pending and examined in the present action.

Response to Remarks
	Applicant remarks concerning rejection of claims under 35 USC 112 have been considered but are not persuasive.
	While some of the deficiencies related to the 112 rejections have been cured by examiner amendment, specifically regarding the recitation of multiple information processing apparati, and also the recitation “when any of the commodities is purchased…” applicant amendment retains and introduces additional sources of indefiniteness under 35 USC 112 that need to be addressed before the rejection can be fully withdrawn.  Specifically, the amendments to the recitations of “a commodity” and “the first commodity” fail to clarify the problem of what subsequent recitations of “the commodity are referring to.”  Furthermore, the amendment of “the listed commodity information is generated after receiving an application for listing the commodity on the electronic commerce platform from the third information or a third information processing apparatus of a user.  Because the claim language requires only one of these possible choices, in the case where the information is received from the second information processing apparatus, the limitation describing what happens when the information is instead received from the third apparatus has an unclear status and is therefore indefinite.  Applicant is directed to the newly set forth grounds for rejection under 35 USC 112, detailed below.
	Applicant remarks concerning rejection of claims under 35 USC 101 have been considered but are not persuasive.
	Applicant argues that the claims are integrated into a practical application.  Applicant refers to specification describing “when receiving [purchase information from the user terminal 120], a notification to the effect that the user wants to list the commodity purchased at the member shop on an electronic commerce platform, the mediation server 110 automatically generates the listed commodity information based on the purchase information recorded in the database and transmits it to the user terminal.”  Applicant argues that the present claims reciting this subject matter “clearly fall within specific practical applications of concrete concepts,” specifically that these elements are comparable to the claims at issue in Finjan and Enfish.  The argument is not persuasive.  Taking applicant’s own cited language, “when receiving [purchase information from the user terminal 120], a notification to the effect that the user wants to list the commodity purchased at the member shop on an electronic 
Applicant further argues that the claims recite significantly more than the abstract idea as a whole, in the same vein as the claimed invention in Bascom, specifically due to the fact that multiple computing devices are involved in the steps of the claimed invention, the claims as a whole direct to a “particular technological environment” and represent a particular machine that is integral to the functionality of the claim.  The argument is not persuasive.  Merely describing a plurality of computing devices operating in a networked environment performing the abstract steps does not render the claims significantly more than the steps themselves.  As noted in the detailed rejection, MPEP 2106.05(d)(II) clearly identifies the transmission and receipt of data over a network to be routine and conventional activity that does not provide significantly more than 
	Applicant further argues that the rejection under 35 USC 101, under step 2B, fails to present support for the determination that there is not significantly more than the judicial exception, as required by Berkheimer.  The argument is not persuasive.  The rejection cites to case law explicitly identified in the MPEP identifying elements that are considered routine and conventional, and the rejection further identifies the steps of the claimed invention and specific claim language that map to these identified elements.  Applicant is directed to the detailed rejection below.
	Applicant remarks concerning rejection of claims under 35 USC 102 have been considered but are not persuasive.
Applicant argues that Shao fails to disclose that the system only proceeds to analyze and generate listing information on a product after the user has indicated that they intent to sell the product, and in doing so only generate listings for products the user actually intends to sell.  The argument is not persuasive.  Shao directly recites allowing a user to not only select products that they intend to sell, but also allows them to select price thresholds where the system will only generate a listing if, after analyzing the products the user has selected, the 
 	Applicant remarks concerning rejection of claims under 35 USC 103 and regarding new claims are not persuasive.  Applicant merely argues without further detail that the amended claims overcome the prior art rejections.  Applicant is directed to the detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, 13 recite “a commodity purchased at a member shop,” then subsequently recites, “a user who has purchased the commodity when the first commodity is purchased.”  
	Further regarding claims 1, 12, 13, the claims recite “the listed commodity information is generated after receiving an application for listing the commodity on the electronic commerce platform from the third information processing apparatus…” This recitation relies on the purchase information coming via third apparatus from the user who purchased the commodity, which is not required by the claim language, which recites the information may be received from a second apparatus of the shop, or a third apparatus of a user.  While art has been applied to the claims as if the requisite support was present, correction is required.
	Claims 2-11, 14-16 depend upon claims 1, 12-13 and inherit their deficiencies, and as such are rejected on the same basis. 	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 USC 101 because the claimed invention is directed to nonstatutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the method or organizing human activity grouping of abstract ideas, including:
An information processing method for a first information processing apparatus providing an electronic commerce platform, the information processing method comprising:
electronically receiving purchase information about a commodity  purchased at a member shop from a second information processing apparatus of the member shop or a third information processing apparatus of a user who has purchased the commodity when the first commodity is purchased at the member shop;
generating listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity; and 

wherein the listed commodity information is generated after receiving an application for listing the commodity on the electronic commerce platform from the third information processing apparatus of the user who purchased the commodity at the member shop.
	These limitations, which substantially describe the steps for receiving purchase information, and based on said purchase information, conveying a commodity sale listing, constitute methods of organizing human activity in the realm of sales, marketing and advertising.
Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
electronically receiving purchase information about a commodity  purchased at a member shop from a second information processing apparatus of the member shop or a third information processing apparatus of a user who has purchased the commodity when the first commodity is purchased at the member shop;
generating listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity; and 
causing at least a part of the generated listed commodity information to be displayed on the information processing apparatus of the user; 
on the electronic commerce platform from the third information processing apparatus of the user who purchased the commodity at the member shop.
These additional elements fail to integrate the judicial exception into a practical application.  The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, that the listing is to reside on an electronic commerce platform, that non-descript first, second and third information processing apparatuses are used for sending the purchase information and receiving commodity information, and that commodity information is displayed on the apparatus, amount to the recitation of steps being performed by non-descript computer components and techniques and does not represent any improvement, meaningful limitation and does little more than tie the steps of the judicial exception to a particular technological environment.  Accordingly, the judicial exception is not integrated into a practical application.
                Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements identified in step 2A(2) fail to provide significantly more because the claim simply appends well-understood, routine, 
receiving or transmitting data over a network (sending purchase information, receiving listing and commodity information) see Symantec, TLI Communications, OIP Techs
Storing and retrieving information in memory (sending purchase information, receiving listing and commodity information), see Versata Dev. Group, Inc. v. SAP Am., Inc. 
Ultimately, the claims are only specific in how the computer is used to facilitate the abstract idea itself using generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine or improvement on the computer itself. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-16 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
2-11 and 14-16, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims.  Specifically, claims 14-16 recite an additional fourth information processing apparatus in addition to the previously recited first, second and third information processing apparatuses, this additional information processing apparatus recited purely as the means of receiving sale information, with no additional detail or meaningful limitation that could render the abstract idea eligible.  As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 12, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao (US 20170124635 A1) (“Shao”).
Claims 1, 12, 13: 
Shao discloses an information processing method for a first information processing apparatus providing an electronic commerce platform, the information processing method comprising: 
electronically receiving purchase information about a commodity purchased at a member shop, from a second information processing apparatus of the member shop or a third information processing apparatus of a user who has purchased the commodity when the first commodity is purchased at the member shop (0012, “In some instances, the online marketplace includes a listing database of items purchased by the user [user who has purchased the commodity] that the user wants to resale. The items purchased can be obtained from different online stores and physical stores.”)(0015, “Furthermore, the purchase information can be received from the user, such as the user forwarding the receipt to the listing database. For example, the user can forward the email receipt from the store to the listing database. Alternatively, the user can scan the physical receipt using a mobile device [third information processing apparatus of a purchasing user] and send (e.g., email, Short Message Service (SMS)) the scanned receipt to the listing database. The listing database can allow the user to easily find an inventory of all the previously purchased items, regardless of where the item was purchased.” Examiner note: see rejection under 35 USC 112(b) for interpretation of this limitation.)
generating listed commodity information for selling the commodity using the electronic commerce platform based on the received purchase information about the commodity; and causing at least a part of the generated listed commodity information to be displayed on the information processing apparatus of the user (0018, “In some instances, the listing generator can analyze a user's purchase history using the listing database and proactively notify the user to resell an item. The notification may be generated, provided, or both, based on seasonality, popularity, increased demand, or predicted demand for an item. For example, a notification can be presented to the user in August to resell a school-related item (e.g., a laptop) because the school year is starting. The notification can also include a price premium for selling the item in a certain time frame. The price premium, which can be calculated based on the price history of the purchased item, is the percentage price increase (e.g., 10% higher than normal sale price) over the average annual price for the purchased item.”)(FIG. 4, 0052, 0055, “FIG. 4 is an interface diagram illustrating a user interface 400 including the user device 110 rendering a listing database interface 410 of the online marketplace…. Moreover, the listing generator 150 can calculate a first sale price 430 for the first purchased item 412, and a second sale price 434 for the second purchased item 414 based on sale price data. In some instances, a user can also select the price trend button 432 to be presented the current price trends for the first purchased item 412, as illustrated in FIG. 5.”); 
wherein the listed commodity information is generated after receiving an application for listing the commodity on the electronic commerce platform from the third information 0017, “Moreover, a user can set up a price threshold for notification. For example, the online marketplace can notify the user when the calculated sale price of an item is above the price threshold. Based on the user's preferences, once the calculated price is above the price threshold, the purchased item can be automatically listed for resale [generating commodity listing after user specifies sale a price threshold, i.e. application for listing]. The price threshold can be a price value (e.g., $100) or a percentage of the purchase price (e.g., 80% or 120% of the purchase price).”).
Claim 2:
Shao discloses claim 1.
Shao further discloses: 
wherein the purchase information includes at least one of
identification information about the member shop where the commodity was purchased, identification information about the user who purchased the commodity, commodity information about the commodity, purchase date and time information, or purchase price information (0053, “The listing database interface 410 includes purchase information about a first purchased item 412 in the listing database 128. The purchase information can include an item description 420, a purchase date 422, a purchase price 424, a vendor 426, and more details 428 about the first purchased item 412. In some instances, the purchase information can be determined from the purchase receipt. Additionally the purchase information can include an item identifier. The item identifier can include, but not limited to, the item description 420, a barcode corresponding to the purchased item, or a stock keeping unit (SKU) identification.”).
Claim 3:
Shao discloses claim 1.
Shao further discloses: 
wherein the listed commodity information includes at least one of
use period information or recommended sale price information (0016, “In some instances, the listing generator can calculate and suggest a sale price for reselling the purchased item. By calculating a resale price based on the recent sale history of the purchased item, the online marketplace can help users determine the optimal price for reselling the purchased item, without the user having to perform more research.”).
Claim 4:
Shao discloses claim 3.
Shao further discloses: 
wherein the purchase information includes purchase date and time information about the commodity; and a quality state of the commodity; wherein the quality state of the commodity is estimated based on the purchase date and time information included in the purchase information about the commodity (0083, “In some instances, the listing generator 150 can determine a date of purchase from the received purchase receipt. For example, the purchase receipt can include a purchase date for the item. Additionally, the sale price calculation module 260 can determine a quality for the purchased item based on the determined date of purchase. For example, the determined quality can be based on the purchase date and item information 634 accessed at block 720. Subsequently, the sale price calculation module 260 can calculate the sale price based on the determination at block 730 and the determined quality for the purchased item.”).  
Claim 5:
Shao discloses claim 4.
Shao further discloses: 
wherein the recommended sale price information is based at least in part on the estimated quality state of the commodity (0083, “In some instances, the listing generator 150 can determine a date of purchase from the received purchase receipt. For example, the purchase receipt can include a purchase date for the item. Additionally, the sale price calculation module 260 can determine a quality for the purchased item based on the determined date of purchase. For example, the determined quality can be based on the purchase date and item information 634 accessed at block 720. Subsequently, the sale price calculation module 260 can calculate the sale price based on the determination at block 730 and the determined quality for the purchased item.”).  
Claim 6:
Shao discloses claim 3.
Shao further discloses: 
wherein the information processing apparatus is configured to acquire market price information about the commodity based on at least a part of the- 64 - purchase information about the commodity, and is further configured to include the acquired market price information in the listed commodity information as the recommended sale price information (0016, “In some instances, the listing generator can calculate and suggest a sale price for reselling the purchased item. By calculating a resale price based on the recent sale history of the purchased item, the online marketplace can help users determine the optimal price for reselling the purchased item, without the user having to perform more research.”).  
Claim 7:
Shao discloses claim 6.
Shao further discloses: 
wherein the market price information is information created based on sale results or purchase results on the electronic commerce platform (0016, “In some instances, the listing generator can calculate and suggest a sale price for reselling the purchased item. By calculating a resale price based on the recent sale history of the purchased item, the online marketplace can help users determine the optimal price for reselling the purchased item, without the user having to perform more research.”).  
Claims 14, 15, 16:
Shao discloses claim 1.
Shao further discloses: 
sending sale information, or purchase information, related to the sold commodity on the electronic commerce platform, to a fourth information processing apparatus of a selling agency that sells the first commodity (0030, “Moreover, one or more user 106 can register respective user accounts with the listing generator 150. Furthermore, a user 106 can access the user account with one or more devices, such as the user device 110 [users utilize devices i.e. information processing apparati to receive sale information], to access the user's inventory list of items for resale. In this way, the listing generator 150 provides centralized account data that is accessible by multiple user devices of the user 106, should the user use multiple devices [user is utilizing multiple devices to receive sale info/i.e. user constitutes a selling agency selling the commodity]. Additionally or alternatively, the listing generator 150 links the user's 106 activities on one device with the multiple devices of the user 106.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being patentable over Shao in view of Partida (US 20150235270 A1)(“Partida”).
Claim 8:
Shao discloses claim 1.
Shao does not disclose, but Partida teaches: 
generating benefit information prompting sale of the commodity using the electronic commerce platform; and transmitting the generated benefit information to the information processing apparatus of the user (0013, “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Partida in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Partida would have improved the combination so as to provide incentives for users to trade in items (0020).
Claim 9:
Shao/Mesaros discloses claim 8.
Shao does not disclose, but Partida teaches: 
wherein the benefit information is information related to a coupon or an advertisement available in the member shop where the commodity was purchased (0013, “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Partida in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Partida would have improved the combination so as to provide incentives for users to trade in items (0020).
Claim 10: 
Shao/Mesaros discloses claim 8.
Shao does not disclose, but Partida teaches: 
wherein the benefit information is information related to timing of listing the commodity using the electronic commerce platform (0013, “For example, a trade-in value of a smartphone may be determined and displayed to the customer in connection with a time-limited promotional campaign and the availability of promotional pricing offered by the customer's wireless phone carrier.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Partida in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill 0020).
Claim 11:
Shao/Mesaros discloses claim 8.
Shao does not disclose, but Partida teaches: 
wherein the benefit information is information related to a commodity that- 65 - can be newly purchased by selling the commodity using the electronic commerce platform (0020, “At point in time 130, some combination of value propositions, advertisements, custom offers, and promotions 132 are offered and output to the user. These offers may be accompanied by upgrade messaging 134 (e.g., SMS messages) which informs the customer of time-limited promotions and directs the user to view current offers on the upgrade widget. Such promotions 132 and messaging 134 may be used to "upsell" the customer to upgrade their existing device to a more profitable electronic device or purchase package. For example, the widget may be used to offer certain time-limited offers relevant to a device upgrade, which may be redeemed by a user when accompanied by a trade-in of the user's existing device.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Partida in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  0020).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LANCE Y CAI/Examiner, Art Unit 3625        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625